DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the interior segment" in line 10, but “an interior segment” is not introduced into the claim until line 11. Thus, there is insufficient antecedent basis for this limitation in the claim. Claims 17 and 20 are rejected by dependence.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 5819751) in view of Riggs et al. (US 5551451).
Claims 1, 10, and 16. Barnes et al. discloses a cigarette comprising a fuel element 10 (heat generation segment) and a substrate section 20 (aerosol-generating segment) which is adjacent to and abutting the fuel element 10. The substrate section 20 comprises a barrier tube 26 containing voids 28, 30 and a substrate plug 22. The substrate plug 22 holds one or more aerosol forming materials such as glycerin (Figure 1; Column 4, lines 30-35 and 47-58). Positioned adjacent to the substrate section 20 is a tobacco section 34 (interior segment) comprising a tobacco paper plug 36 and a roll of tobacco cut filler 38 (Column 5, lines 57-62; Figure 1). Circumscribing the fuel element 10 (heat generation segment) and spaced from the lighting end thereof is a paper wrapper 32 (single piece of outer wrapping material/first wrapping material) which also extends over the substrate section 20 (aerosol-generating segment) (Column 5, lines 32-36; Figure 1). An overwrap paper 42 (second overwrap) extends from the rear end of tobacco roll 38 to slightly forward of the junction between the tobacco paper plug 36 and the substrate section 20 to form a tobacco/fuel assembly 45 (Column 5, line 66 – Column 6, line 2; Figure 1). Positioned at the extreme mouth end of the cigarette is a filter element 44 (mouth end piece segment) which abuts the tobacco roll 38 of the tobacco/fuel section 45 and is combined thereto by tipping wrapper 46 (tipping material) (Column 6, lines 8-16; Figure 1 where the tipping wrapper 46 extends over the length of the filter element 44 and only a portion of the length of the tobacco section 34 (interior segment)). 
While the substrate section 20 (aerosol-generating segment) (the substrate section comprises voids 28, 30 and a substrate plug 22) of Barnes et al. is positioned adjacent to and abutting the fuel element 10 (heat generation segment), the substrate plug 22 (aerosol forming material) is separated from the fuel element 10 (heat generation segment) by void 28 (Figure 1) and thus is not “adjacent to, and abutting, the heat generation segment”. Barnes et al. teaches that the spaced apart relationship between the substrate plug and fuel element assists in preventing the substrate from scorching or burning during use of the cigarette, and, along with the barrier tube, aids in preventing migration of the aerosol forming material(s) from the substrate to the fuel element and other components of the cigarettes (Column 4, lines 58-64).
Riggs et al. discloses a smoking article comprising a fuel element 10, aerosol generating means including substrate 16, a segment of reconstituted tobacco 19, and filter element 21. The fuel element 10 abuts the aerosol generating means including substrate 16 (Figure 1; Column 4, lines 3-55). Circumscribing the insulated fuel element, at a point about 2 to 8 mm from the lighting end of the cigarette, and combining it with the combined barrier tube 17 is a non-burning paper wrapper 18. Wrapper 18 is preferably a non-wicking material comprising three laminated layers, e.g., paper--aluminum foil--paper, which aids in minimizing any transfer of the aerosol forming materials on the substrate 16 to the fuel element 10, the insulating jacket, and/or potential staining of the other components of the front end assembly. This wrapper also preferably minimizes or prevents peripheral air (i.e., radial air) from flowing to the portion of the fuel element disposed longitudinally behind its forward edge, thereby causing oxygen deprivation and preventing excessive combustion (Column 4, line 56 – Column 5, line 2). Riggs et al. also discloses in an alternate embodiment that the substrate 16 may be positioned between void spaces 5, 6 to isolate the substrate 16 from other components of the cigarette (Figure 2; Column 4, lines 24-33).
The non-burning paper wrapper 18 of Riggs et al. is comparable to the non-burning or foil-backed (e.g., aluminum or other metal) paper wrapper 32 (single piece of outer wrapping material/first wrapping material) of Barnes et al., as both are taught to minimize or prevent peripheral air (i.e., radial air) from flowing to the portion of the fuel element disposed longitudinally behind its front edge, thereby causing oxygen deprivation and preventing excessive combustion (Barnes Column 5, lines 32-49) (Riggs Column 4, line 56 – Column 5, line 2). Since Riggs et al. teaches that wrapper 18 alone is sufficient to prevent excessive combustion (Riggs Column 4, line 56 – Column 5, line 2), and that the inclusion of a void space between the fuel element 10 and aerosol generating means including substrate 16 may optionally be included in an alternate embodiment to further isolate the substrate 16 (Riggs Figure 2; Column 4, lines 24-33), it would have been obvious to one of ordinary skill in the art before the effective filing date that the void 28 of Barnes may also be omitted since the paper wrapper 32 of Barnes et al. performs the same function as the non-burning paper wrapper 18 of Riggs et al. and renders the void space optional, but not necessary, for isolating the substrate and preventing excessive combustion or scorching and burning of the substrate.
Claims 2 and 11. Modified Barnes et al. discloses that the jacketed fuel element 18 (heat generation segment) is typically 3 mm to about 20 mm in length and comprises a carbonaceous fuel element (Barnes Column 2, lines 3-14; Column 4, lines 37-40).
Claims 3 and 12. Modified Barnes et al. discloses that the substrate plug 22 (part of aerosol-generating segment) comprises an aerosol generating material such as glycerin (Barnes Column 4, lines 47-64).
Claims 4 and 13. Modified Barnes et al. discloses that the substrate plug 22 (part of aerosol-generating segment) and jacketed fuel element 18 (heat generation segment) are adjacent so as to be in a heat exchange relationship (Barnes Column 3, lines 55-67; Figure 1).
Claims 5 and 14. Barnes et al. discloses the cigarette of claims 1 and 10, wherein the paper wrapper 32 (single piece of outer wrapping material/first wrapping material) is spaced from the lighting end of the fuel element 10 (Column 5, lines 32-36; Figure 1) but does not explicitly disclose that it extends to to 1 mm to 5 mm from the lighting end.
Riggs et al. discloses a smoking article comprising a fuel element 10 and adjacent substrate 16 wherein a paper wrapper 18 wraps around fuel element 10 up to a point about 2 to 8mm from the lighting end of the cigarette (Figures 1 and 2; Column 4, lines 56-59).
Riggs et al. teaches that the configuration of the wrapper minimizes or prevents peripheral air (radial air) from flowing to the portion of the fuel element disposed longitudinally behind its forward edge, thereby causing oxygen deprivation and preventing excessive combustion (Column 4, line 56 – Column 5, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date that the paper wrapper 32 (single piece of outer wrapping material/first wrapping material) of Barnes et al. is spaced from the lighting end of the fuel element 10 by 2 mm to 8 mm from the lighting end in order to prevent excessive combustion as taught by Riggs et al. 
Since the range 2 mm to 8 mm from the lighting end overlaps the claimed range of 1 mm to 5 mm from the lighting end, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claim 6. Modified Barnes et al. discloses that the paper wrapper 32 (single piece of outer wrapping material/first wrapping material) may extend over the burning end of the fuel element 10 and be provided with a plurality of perforations to allow controlled radial air flow to the burning segment of the fuel element to support combustion (Barnes Column 5, lines 44-49). 
Claims 7, 15, and 17. Modified Barnes et al. discloses a method for making the cigarette of Claim 1, wherein two fuel elements are positioned on opposite sides of a substrate section, wrapping the components with a wrapper, and cutting the fuel/substrate section at its midpoint. The fuel/substrate sections are placed at opposite ends of a 2-up tobacco section, aligned so that a void of the substrate section is adjacent the tobacco section, and wrapping the fuel/substrate section and tobacco section with a wrapper (Barnes Column 14, lines 15-40). The 2-up tobacco-fuel unit is cut at its midpoint and the tobacco-fuel units are placed at opposite ends of a 2-up filter section and wrapped with a tipping wrapper to form a two-up cigarette (Barnes Column 14, lines 42-54).
Claim 8. Modified Barnes et al. discloses that wrapper 32 (single piece of outer wrapping material/first wrapping material) is a non-burning or foil-backed (e.g., aluminum or other metal) paper wrapper (Barnes Column 5, lines 33-35).
Claims 18, 19, and 20. Modified Barnes et al. discloses that the substrate plug 22 is positioned in a barrier tube 26 to form substrate section 20 (Barnes Figure 1; Column 4, lines 47-58).
Claim 21. Barnes et al. discloses the method of claim 7 but does not explicitly disclose that the tobacco section 34 (interior segment) and the substrate section 20 (aerosol-generating segment) are combined using a laminate of metal and paper.
Barnes et al. teaches elsewhere in the disclosure that the overwrap material for the substrate section is preferably a foil/paper laminate (Column 9, lines 43-48). 
Barnes et al. teaches that the foil layer provides an additional barrier to aid in preventing migration of the aerosol forming material. The wrapper material is designed so that upon forming a tube that will not bend or collapse during the manufacturing process or during use of the cigarette (Column 9, lines 43-48). It would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco section 34 (interior segment) and the substrate section 20 (aerosol-generating segment) may be combined using a foil/paper laminate in order to provide and additional barrier to aid in preventing migration of the aerosol forming material and to form a tube that will not bend or collapse during the manufacturing process or during use of the cigarette.

Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive.
Applicant argues that Barnes does not teach the aerosol-forming material being disposed adjacent to and abutting the heat generation segment. Examiner notes that this limitation has been addressed in the rejection above, and Riggs et al. is cited as disclosing a fuel element 10 which abuts aerosol generating means including substrate 16 (Riggs Figure 1; Column 4, lines 3-55).
Applicant further argues that Barnes teaches a paper wrapper that extends nearly the entire length of the cigarette, and not a single piece of outer wrapping material that provides an overwrap around the aerosol-generating segment and the heat generating segment and does not overwrap an interior segment positioned between the aerosol-generating segment and a mouth end piece segment. Examiner disagrees, as Barnes discloses paper wrapper 32 extending over substrate section 20 (aerosol-generating segment) and a portion of fuel element 10 (heat generation segment) such that paper wrapper 32 is spaced from the lighting end thereof (Column 5, lines 32-36). Nowhere in Barnes is paper wrapper 32 said to extend beyond substrate section 20 towards the filter element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747